Title: To James Madison from Francis Corbin, [December 1813]
From: Corbin, Francis
To: Madison, James


        
          Dear Sir
          [December 1813]
        
        I fear you will think me obtrusive, for, in truth, I feel that I am so. Yet still I rely on your goodness to excuse my solicitations, when you know the motives with which they are urged.
        It is now ascertained that my unfortunate and much loved Nephew Major G. L. Corbin is rendered totally unfit for all future military service, by the patriotic wounds he received at Hampton, in his noble and gallant stand against the Enemy. But altho’ he is unfit for military he is fully competent to any civil Employment. The office of Collector at Norfolk, lately become vacant by the death of Mr. Larkin Smith, would be a reward for his services, not less honorable to him than popular in the Government. It will be impossible to make an appointment that would give more universal satisfaction from Richmond to Norfolk inclusive. It will comport exactly, My dear Sir, with yourself, whose maxim I know is—“Non probitatem laudare et algere, sed remunerare.”
        Many applications, no doubt, have been made, and will be made to you for this office—but it is impossible that the pretensions of any can rest on such strong public ground, as of him who has had a Leg broke, and an Arm shivered in the immediate defence of that very Port whose Collectorship I now humbly solicit for him. The appointment of this brave and amiable man, whilst it will redound to the Honor of the Government, in point of Justice and Policy, will be an encouragement to others, by showing that the virtuous Rule of your Administration, so often manifested on other occasions, is to apportion Rewards to services.
        Whilst you read, in this application, my strong affection for my Nephew, I am sure you will not overlook my zealous attachment to yourself. An attachment which, if weighed with that affection, would, in this instance, perhaps, be found to sink the scale.
        With every anxious wish for your health and happiness, and political fame, I am, Dear Sir, with the highest Respect and Esteem Your much obliged & Mo: Obt: St.
        
          Francis Corbin
        
       